Exhibit 10.8

SCHEDULE

to the Master Agreement

(Multicurrency – Cross Border)

dated as of December 19, 2006

between

ABN AMRO BANK N.V.

(“Party A”),

a naamloze vennootschap organized

under the laws of The Netherlands

and

ST. ANDREW FUNDING TRUST

(“Party B”)

a statutory trust organized

under the laws of Delaware



    Part 1.   Termination Provisions

In this Agreement:

(a) “Specified Entity” means in relation to Party A for the purpose of:

     
Section 5(a)(v)
  Not Applicable.
 
 

Section 5(a)(vi)
  Not Applicable.
 
 

Section 5(a)(vii)
  Not Applicable.
 
 

Section 5(b)(iv)
  Not Applicable.
 
 

 
    and in relation to Party B for the purpose of:

 
   
Section 5(a)(v)
  Not Applicable.
 
 

Section 5(a)(vi)
  Not Applicable.
 
 

Section 5(a)(vii)
  Not Applicable.
 
 

Section 5(b)(iv)
  Not Applicable.
 
 


(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.

(c) (i) The provisions of Section 5(a) and Section 5(b) (as modified by (g)
below) will apply to Party A and to Party B as follows:

The designation below of an Event of Default as being “Applicable” to a specific
party means that upon the occurrence of such an Event of Default with respect to
such party, the other party shall have the rights of a Non-defaulting Party
under Section 6 of the Agreement, and conversely, the designation of such an
event as being “Not Applicable” means that such other party shall not have such
right.

          (ii) Section 5(a)   Party A   Party B
(i) “Failure to Pay or Deliver”
  Applicable.   Applicable.
 
       
(ii) “Breach of Agreement”
  Applicable.   Not Applicable.
 
       
(iii) “Credit Support Default”
  Applicable.   Not Applicable.
 
       
(iv) “Misrepresentation”
  Applicable.   Not Applicable.
 
       
(v) “Default under Specified
Transaction”
 
Not Applicable.  
Not Applicable.
 
       
(vi) “Cross Default”
  Not Applicable.   Not Applicable.
 
       
(vii) “Bankruptcy”
  Applicable.   Applicable (provided
that sub-paragraph
(2) of Section
5(a)(vii) shall not
apply to Party B)
 
       
(viii) “Merger Without
Assumption”
 
Applicable.  
Applicable.

provided that Section (5)(a)(i) of this Agreement is amended, subject to Part
5(h) of this Schedule, to read as follows:

Failure to Pay or Deliver. Failure by the party to make, on the date when due,
any payment under this Agreement or delivery under Section 2(a)(i) or 2(e)
required to be made by it if such failure is not remedied on or before the first
Local Business Day after notice (including notice via email or facsimile) of
such failure is given to the party.

The designation below of a Termination Event as being “Applicable” to a specific
party means that upon the occurrence of such a Termination Event, if such party
is not the Affected Party in the case of an Additional Termination Event or
Credit Event Upon Merger or if such party is the Burdened Party in the case of a
Tax Event Upon Merger, such party, as the case may be, shall have the right to
terminate the Transaction in accordance with Section 6 of the Agreement, and
conversely, the designation of such an event as being “Not Applicable” means
that such party shall not have such right; provided, however, with respect to
“Illegality” the designation of such event being “Applicable” to a specific
party means that upon the occurrence of such a Termination Event, either party
shall have the right to terminate the Transaction in accordance with Section 6
of the Agreement.

          Section 5(b)   Party A   Party B
(i) “Illegality”
  Applicable.   Applicable.
 
       
(ii) “Tax Event”
  Applicable.   Applicable.
 
       
(iii) “Tax Event Upon Merger”
  Not Applicable.   Applicable.
 
       
(iv) “Credit Event Upon Merger”
  Not Applicable.   Applicable.
 
       
(v) “Additional Termination
Event”
 
Applicable.  
Applicable.

(d) Payments on Early Termination.



  (i)   Market Quotation will apply.



  (ii)   The Second Method will apply.

(e) “Termination Currency” means United States Dollars (“USD”).

(f) The “Automatic Early Termination” provisions of Section 6(a) will not apply
to Party A or Party B.

(g) The following shall be specified as an “Additional Termination Event”
pursuant to Section 5(b)(v):



  (i)   Party A Downgrade. The occurrence and continuation of a Termination
Event following the expiration of the applicable grace period pursuant to
Part 5(k) and Part 5(o) herein, in which case, the Early Termination Date for
the Transaction shall be the date designated by Party B, subject to Section 6(v)
of the Confirmation of this Schedule. For purposes of the foregoing Additional
Termination Event, Party A shall be the sole Affected Party.



  (ii)   Amendments Made Without Consent to Party A. It shall be an Additional
Termination Event if any amendment, waiver and/or supplement to any Program
Document is made without the prior written consent of each Swap Counterparty
(such consent not to be unreasonably withheld). In connection with such
Additional Termination Event, Party B shall be the sole Affected Party.



    Part 2.   Tax Representations.

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, Party A and Party B will each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement of the other party contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) and the
other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement, Party A and Party B will make the following representations specified
below, if any:



    The following representation will apply to Party A:

(A) It is a resident of The Netherlands for the purpose of the application of
the existing tax treaties between The Netherlands and those countries where
offices of Party B are located.

(B) With respect to its non-U.S. branches, it is fully eligible for the benefits
of the “Business Profits” or “Industrial and Commercial Profits” provision, as
the case may be, the “Interest” provision or the “Other Income” provision (if
any) of the Specified Treaty with respect to any payment described in such
provisions and received or to be received by it in connection with this
Agreement and no such payment is attributable to a trade or business carried on
by it through a permanent establishment in the Specified Jurisdiction. With
respect to Party A, Specified Treaty means the income tax treaty between the
United States and The Netherlands; Specified Jurisdiction means the United
States.

(C) With respect to its U.S. branches, each payment received or to be received
by it in connection with this Agreement will be effectively connected with its
conduct of a trade or business in the United States.



    The following representation will apply to Party B:

      It is a statutory trust organized under the laws of Delaware.

 
   
Part 3.  
  Agreement to Deliver Documents.

Section 4(a) of this Agreement is amended by deleting the following in the first
sentence thereof:

, in certain cases under subparagraph (iii) below,

Section 4(a)(iii) of this Agreement is amended to read as follows:

any forms, documents or certificates that may be required or reasonably
requested in order to allow such other party to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax, or with such deduction or withholding
at a reduced rate, with any such forms, documents or certificates to be accurate
and completed in a manner reasonably satisfactory to such other party, and to be
executed and to be delivered with any required certification to such other party
(or to such government or taxing authority as such other party reasonably
directs), promptly upon the earlier of (A) reasonable demand by such other party
and (B) learning that any such forms, documents or certificates are required;

For the purpose of Section 4(a)(i) and Section 4(a)(ii) of this Agreement, Party
A and Party B each agree to deliver the following documents, as applicable:

Documents to be delivered are:

              Party required to   Form, Document or   Date by which to be  
Covered by Section deliver document   Certificate   Delivered   3(d)     An
opinion of             counsel to Party A             (which may be in          
  house counsel)             reasonably             acceptable to   Upon
execution of     Party A   counsel of Party B.   this Agreement.   No     An
incumbency             certificate with             respect to the            
signatory of this   Upon execution of     Party A   Agreement.   this Agreement.
  Yes     An opinion of             counsel to Party B             acceptable to
  Upon execution of     Party B   counsel of Party A.   this Agreement.   No    
An incumbency             certificate with             respect to the          
  signatory of this   Upon execution of     Party B   Agreement.   this
Agreement.   Yes     Executed copies of   Upon execution of         each Program
  this Agreement and         Document and each   on the date of each     Party B
  amendment thereof.   amendment thereof.   Yes         (i) Before the          
  first Payment Date             under this             Agreement, (ii)        
    promptly upon             reasonable demand             by Party A and      
      (iii) promptly upon             a party learning         An executed IRS  
that any such form         Form W-9 or Form   previously provided         W-8ECI
as   by such party has         applicable (or any   become obsolete or     Party
A and Party B   successor thereto).   incorrect.   N/A
Party B
  Copy of each notice
and/or report
received or
delivered by the
Issuer pursuant to
the Program
Documents.   As provided in the
Program Documents.





  Yes










    Part 4.   Miscellaneous.

(a) Addresses for Notices. For the purpose of Section 12(a):

Address for notices or communications to Party A:

     
Address:
  ABN AMRO Bank N.V. Chicago Branch
Global Documentation Unit

540 W. Madison Street, 22nd Floor
Chicago, IL 60661

Attention: Treasury Documentation

         
Telephone: 312-904-5214 Facsimile:
    312-904-0392  



  •   r all other purposes to the Head Office:

ABN AMRO Bank N.V., Amsterdam Head Office
P.O. Box 283
1000 AE  Amsterdam
The Netherlands

         
Attention:
  Operations Derivatives Markets

Telephone:
    31-20-6284448  
Facsimile:
    31-20-6281679   Address for notices or communications to Party B:

Address:
  St. Andrew Funding Trust


C/O New Century Mortgage Corporation, as Administrator
18400 Von Karman Avenue, Suite 1000

Irvine, CA 92612

         
Attention:
  Kevin Cloyd

Facsimile:
    949-224-5750  
Telephone:
    949-862-7941  

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Party B’s legal department as follows:



      Address: St. Andrew Funding Trust

C/O New Century Mortgage Corporation, as Administrator
18400 Von Karman Avenue, Suite 1000

Irvine, CA 92612

         
Attention:
  General Counsel

Facsimile:
    949-224-5750  
Telephone:
    949-862-7941   Address for notices or communications to Moody’s:

Address:
  Moody’s Investors Service, Inc.


99 Church Street

New York, New York 10007

      Attention: Asset Backed Commercial Paper Group

 
   
Facsimile No: (212) 553-0300
 

 
    Address for notices or communications to S&P:

 
   
Address:
  Standard & Poor’s,

a division of The McGraw-Hill Companies, Inc.

55 Water Street

New York, New York 10041

      Attention: Asset Backed Surveillance Group

 
   
Facsimile No: (212) 438-2647
Address for notices to Servicer:
 


Address:
  New Century Mortgage Corporation

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention: Kevin Cloyd (with copies to General Counsel)

Facsimile: 949-224-5750

Telephone: 949-862-7941

Notices under this Agreement and the Transaction shall be sent to Moody’s and
S&P only to the extent specifically required in the transaction confirmation.

(b) Process Agent. For the purpose of Section 13(c):

Party A appoints as its Process Agent:

ABN AMRO Bank N.V.

55 East 52nd Street

New York, NY 10055

Attn: Legal Department

Tel: 212 409-1598

Fax: 212 409-1663

Party B appoints as its Process Agent: Not Applicable.

(c) Offices. The provisions of Section 10(a) will apply to Party A and will not
apply to Party B.

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement:-

Party A is a Multibranch Party and may act through the following offices:
Amsterdam, London and Chicago.

Party B is not a Multibranch Party.

(e) Calculation Agent. The Servicer (as set forth in detail in the
Confirmation).

(f) Credit Support Document. Details of any Credit Support Document:

In the case of Party A: Initially none, provided, however, if Party A is
required to post Eligible Collateral pursuant to Part 5(o) of this Schedule, the
1994 ISDA Credit Support Annex (New York law) and paragraph 13 thereto (to be
negotiated between the parties at such time).

In the case of Party B: The Security Agreement.

Notwithstanding the foregoing, each Party hereto acknowledges and agrees that
“Credit Support Default” and “Misrepresentation” (Section 5(a)(iii) and Section
5(a)(iv), respectively, of the Agreement) shall not constitute Events of Default
applicable to Party B.

(g) Credit Support Provider.

Credit Support Provider means in relation to Party A: Not Applicable.

Credit Support Provider means in relation to Party B: Not Applicable.

(h) “Affiliate” will have the meaning specified in Section 14 of this Agreement.

(i) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAWS PROVISIONS THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(j) Netting of Payments. Section 2(c)(ii) will apply with respect to all
payments under this Agreement. For purposes of netting pursuant to
Section 2(c)(ii), payments made on the Business Day before a Payment Date shall
be deemed to be made on such Payment Date.

(k) Account Detail:

      Payments to Party A:The Account described in the related Confirmation

 
    Payments to Party B:Collateral Account under the Security Agreement

 
   
Part 5.  
  Other Provisions.

(a) Confirmation. The Confirmation, as amended and supplemented from time to
time, supplements, forms part of, and will be read and construed as one with the
Agreement. The parties hereby agree and acknowledge that the Transaction entered
into pursuant to the Confirmation, dated as of the date hereof and bearing the
Reference No      , between the parties shall constitute the sole Transaction
under this Agreement.

(b) No Bankruptcy Petition. Prior to the date that is one year and one day after
the payment in full of any Note issued by Party B (or such longer preference
period as may be in effect at such time), Party A, in its capacity as Swap
Counterparty, shall not institute against, or join any other person in
instituting against, Party B, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law. Nothing herein shall prevent Party A from
participating in any such proceeding once commenced by another entity.

(c) Transfer. Section 7 is hereby amended by:



  (i)   adding the words “(and notice of the transferee to)” after the word “of”
in the third line thereof, and (ii) adding the words “(subject to providing
three Business Days’ prior written notice of the transferee to the other party
and to each Rating Agency)” after the word “transfer” in the fourth and seventh
line thereof.



  (ii)   adding at the end thereof:

“Any party making any such transfer shall deliver to the other party and the
Servicer written confirmation from each Rating Agency that such transfer will
not result in the then-current rating of any series of the Notes outstanding
being withdrawn or lowered.”



  (iii)   adding a new paragraph 7(c) reading as follows:

“(c) Notwithstanding anything to the contrary set forth in the Agreement, Party
A agrees to the assignment to Deutsche Bank Trust Company Americas as Collateral
Agent under the Security Agreement, for the benefit of the Secured Parties under
the Security Agreement of, and the grant to the Collateral Agent for the benefit
of each Secured Party of a security interest in, the rights of Party B under
this Agreement and the Confirmation. Party A further consents to and agrees that
in connection with the realization of any of the Secured Parties’ rights
(including Party A’s rights) under the Security Agreement, that the Collateral
Agent, on behalf of the Secured Parties (including Party A) is entitled to, and
shall have, all rights of Party B hereunder.

(d) Eligible Contract Participant. Party A and Party B represent to the other
that on the date hereof and on each date on which a Transaction is entered into
between them that: (a) It is an “eligible contract participant” within the
meaning of Section 1a(12) of the Commodity Exchange Act, as amended; (b) this
Agreement and each Transaction is subject to individual negotiation by each
Party; (c) neither this Agreement nor any Transaction will be executed or traded
on a “trading facility” within the meaning of Section 1a(33) of the Commodity
Exchange Act, as amended, and (d) this Agreement and the Transaction are
intended to constitute a “swap agreement” within the meaning of Commodity
Futures Trading Commission (“CFTC”) Regulations Section 35.l(b)(1) and Section
101(53B) of the U.S. Bankruptcy Code.

(e) WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION.

(f) Amendments. Section 9(b) of this Agreement is hereby amended by adding the
following after the word “system” in the last line thereof:

“, provided, however, that each Rating Agency shall receive prior written notice
of all such amendments, modifications or waivers; provided, further, that each
amendment, modification or waiver shall require, prior to its effectiveness, the
written confirmation of each Rating Agency that such amendment, modification or
waiver shall not result in the then-current rating of any series of Notes
outstanding being withdrawn or lowered.”

(g) Section 2. Section 2(e) of the Agreement shall not apply to payments to be
made by Party B.

(h) Section 5. Section 5(a)(i) of the Agreement is hereby amended by deleting
the words “the party” in the last line thereof and replacing such language with
the following:

“the Collateral Agent and the party, provided that any payment default may be
cured on behalf of Party B by the Collateral Agent prior to designation of an
Early Termination Date (but the Collateral Agent shall have no obligation to do
so)”

(i) Expenses. Section 11 of the Agreement is hereby amended by deleting the
words “A Defaulting Party” in the first line thereof and “the Defaulting Party”
in the fourth line thereof and replacing such language with the following:

“Party A, to the extent that it is a Defaulting Party,”

(j) Relationship Between Parties. With respect to each Transaction hereunder:



  (i)   Non-Reliance. Each party represents and warrants that it is acting for
its own account, and it has made its own independent decisions to enter into
that Transaction and as to whether that Transaction is appropriate or proper for
it is based upon its own judgment and upon advice from such advisors as it has
deemed necessary. It is not relying on any communication (written or oral) of
the other party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction shall not be considered investment
advice or a recommendation to enter into that Transaction. It has not received
from the other party any assurance or guarantee as to the expected results of
that Transaction.



  (ii)   Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts the terms, conditions and risks of that Transaction.
It is also capable of assuming, and assumes, the financial and other risks of
that Transaction.



  (iii)   Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of that Transaction.

(k) [Reserved].

(l) Limited Recourse to Party B. Notwithstanding anything to the contrary
contained herein, all obligations of Party B under Section 2(a)(i) of this
Agreement shall be payable by Party B only on a Payment Date or Interim Payment
Date (each as defined in the related Confirmation of the Transaction) and only
to the extent of funds available therefor in the Collateral Account as provided
in Section 2.01, Section 6.03 or Section 6.06 of the Security Agreement and, to
the extent such funds are not available or are insufficient for the payment
thereof, shall not constitute a claim against Party B to the extent of such
unavailability or insufficiency until such time as Party B has assets sufficient
to pay such prior deficiency. This paragraph shall survive the termination of
this Agreement but in all cases shall expire concurrently with the earlier to
occur of (i) the restriction specified in Part 5(b) and (ii) the commencement of
any bankruptcy, insolvency or liquidation proceeding or other proceeding under
any Federal or state bankruptcy law with respect to Party B.

(m) No Recourse. The obligations of Party B hereunder are solely the obligations
of Party B and no recourse shall be had with respect to this Agreement, any of
the obligations of Party B hereunder or for the payment of any fee or other
amount payable hereunder or for any claim based on, arising out of or relating
to any provision of this Agreement against any member, stockholder, employee,
officer, director, incorporator, trustee, affiliate, agent or servant of Party B
except to the extent that any such claim arises as a result of the intentional
misconduct, fraud, bad faith and/or gross negligence of such persons. The
provisions of this paragraph shall survive the termination of this Agreement.

(n) Notice of Payment Amounts. The Calculation Agent shall provide (via email or
facsimile) Party A with estimates of payments to be made by each of Party A and
Party B (including a breakdown of the components of each payment) under the
Agreement on the next following Payment Date, Interim Payment Date and Party A
Accrued Interest Payment Date (as defined in the Confirmation). Such estimates
shall be provided (i) by 4:00 p.m. (New York City time) of the Business Day
prior to each such monthly Payment Date and Party A Accrued Interest Payment
Date and (ii) by 4:00 p.m. (New York City time) of the Business Day prior to
each such Interim Payment Date. Final confirmation of the actual amounts to be
wired shall be provided (via e-mail or facsimile and confirmed by telephone) by
no later than 12:00 noon (New York City time) on each such Interim Payment Date
and on the Business Day immediately prior to each such monthly Payment Date and
Party A Accrued Interest Payment Date.

(o) Reduction of Swap Counterparty’s Rating. In the event that Party A’s
short-term senior unsecured debt rating is withdrawn or reduced below “A-l+” by
S&P or “P-1” by Moody’s and, if rated by Fitch, “F1+” by Fitch, Party A is
obligated to immediately provide written notice thereof to Party B and, within
30 days after such rating withdrawal or reduction (if such withdrawal or
reduction is continuing), to either, in its discretion (i) establish any
arrangement with Moody’s or S&P as the case may be, including obtaining a backup
swap counterparty, (ii) obtain replacement swap agreements with terms
substantially the same as this Agreement, or (iii) execute and deliver and post
collateral to Party B pursuant to the Credit Support Document, in any such case
such that Party A shall receive written confirmation that the rating of each
series of Notes outstanding by the applicable rating agency will not be
withdrawn or reduced below the applicable rating of each series of Notes
outstanding existing immediately prior to such downgrade, as applicable;
provided, however, that the preceding provisions may be modified, without the
consent of the holders of the Notes, if Party A, the Seller and the Collateral
Agent shall have been provided with a letter from Moody’s and S&P to the effect
that any such modification will not adversely affect the ratings on all series
of Notes outstanding. Any costs associated with obtaining a replacement swap
agreement or establishing any other arrangement satisfactory to the applicable
rating agency will be borne by Party A. No failure on the part of Party A to
effect any of the alternatives specified above shall constitute an Event of
Default with respect to Party A. Rather, following the 30-day period, a
Termination Event shall be deemed to have occurred with Party A as the Affected
Party.

(p) [Reserved].

(q) Additional Swap Counterparties. To the extent that Party B enters into swap
agreements similar to this Transaction with other additional swap
counterparties, such swap counterparties will be required to maintain short-term
credit ratings of “A-1+” from S&P and “P-1” from Moody’s and, if rated by Fitch,
“F1+” by Fitch and long-term credit ratings of at least “AA-” from S&P and “Aa3”
from Moody’s and, if rated by Fitch, “AA-” by Fitch.

(r) Additional Definitions. Capitalized terms used in this Schedule and not
otherwise defined herein shall have the meanings set forth in the Confirmation
or the Definitions List attached as Schedule I to the Security Agreement.
Additionally, the capitalized terms set forth below shall have the following
meanings:

“Mortgage Loan Purchase and Servicing Agreement” shall mean that certain
Mortgage Loan Purchase and Servicing Agreement, dated as of December 19, 2006
among Party B, as Purchaser, Home123 Corporation, as Seller, New Century
Mortgage Corporation, as Seller and as Servicer, and New Century Financial
Corporation, as Performance Guarantor, as amended from time to time.

“Security Agreement” shall mean that certain Security Agreement, dated as of
December 19, 2006, between Party B and Deutsche Bank Trust Company Americas, as
Collateral Agent, as amended from time to time.

(s) Consent to Recording. The parties agree that each may electronically record
all telephonic conversations between marketing and trading personnel in
connection with this Agreement and that any such recordings may be submitted in
evidence in any Proceedings relating to this Agreement.

(t) Further Representations of Party B:



  (i)   Assuming the due authorization, execution and delivery thereof by the
other parties thereto, each of the Program Documents to which Party B is a party
constitutes the legal, valid and binding obligations of Party B, enforceable
against Party B in accordance with the terms thereof, subject to applicable
bankruptcy, insolvency and similar laws or legal principles affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law.



  (ii)   The Program Documents to which Party B is a party are in full force and
effect on the date hereof and there have been no amendments or waivers or
modifications of any of the terms thereof since the original execution and
delivery of the Program Documents to which Party B is a party.



  (iii)   To the best of its knowledge, no event of default (or event which
would, with the passage of time or the giving of notice, constitute an event of
default) has occurred and is continuing under any of the Program Documents to
which Party B is a party.

(u) Acknowledgement of the Parties. For the avoidance of doubt, each Party
hereto acknowledges and agrees, notwithstanding Section 1(c) of the Agreement,
that each of the Interest Rate Swaps between Party B and a Swap Counterparty
shall constitute separate agreements between Party B and each such Swap
Counterparty.

(v) No Set-off. Other than as provided in Section 2(c) of this Agreement, all
payments hereunder shall be made without set-off or counterclaim. Section 6(e)
of the Agreement is amended by the deletion of the following sentence: “The
amount, if any, payable in respect of an Early Termination Date and determined
pursuant to this Section will be subject to any Set-off.”

(w) [RESERVED].

(x) Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction so long as this Agreement as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter of this Agreement and the deletion of such portion of this
Agreement will not substantially impair the respective benefits and expectations
of the parties to this Agreement. The parties shall endeavor, in good faith
negotiations, to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

(y) No Recourse to Owner Trustee. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by Christiana
Bank & Trust Company, not individually or personally but solely as Owner Trustee
of the Issuer, in the exercise of the powers and authority conferred and vested
in it as trustee, (b) each of the representations, undertakings and agreements
herein made on the part of Party B is made and intended not as a personal
representation, undertaking and agreement by Christiana Bank & Trust Company but
is made and intended for the purpose of binding only Party B, (c) nothing herein
contained shall be construed as creating any liability on Christiana Bank &
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Christiana Bank &
Trust Company be personally liable for the payment of any indebtedness or
expenses of Party B or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Party B under this
Agreement or any other related documents.

(z) USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

1

The parties executing this Schedule have executed the Agreement and have agreed
as to the contents of this Schedule.

ABN AMRO BANK N.V.
By: /s/ Frederick P. Engler
Name: Frederick P. Engler
Title: Regional Manager Documentation
By: /s/ Christopher Fain
Name: Christopher Fain
Title: Vice President

2 ST. ANDREW FUNDING TRUST
By: Christiana Bank & Trust Company, not in its individual capacity but solely
as Owner Trustee
By: /s/ James M. Young
Name: James M. Young
Title: Vice President

3